Detailed Action

Double Patenting Rejection

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-11 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 3-12 of copending Application No. 17/471,957 (reference application) published as (US-2022/0095918). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the reference application recite a biological monitoring device comprising a sensor, a generation unit and a communication unit, whereas the claims of the instant application are broader version of claim(s) of the reference application as illustrated below. Therefore, the claims of the instant application are encompassed by the claims of the reference application, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive to the broader claims as recited in the instant application.

	.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
17/474,635
Reference Application
17/471,957
1. A biological monitoring device comprising: 

a sensor included in a sensor device, performing a detection process of detecting a medical condition of a patient, and performing a process of generating first detection data indicating a result of the detection process; 

a generation unit realized by the sensor device, and performing a process of generating second detection data indicating contents related to the detection process and having a smaller data volume than the first detection data, on the basis of the first detection data; and 

a communication unit realized by the sensor device, and performing a process of transmitting the second detection data to a terminal associated with the patient.  
1. A biological monitoring device comprising: 

a sensor included in a sensor device, performing a detection process of detecting a medical condition in a body of a patient, and performing a process of generating first detection data indicating a result of the detection process; 

a generation unit realized by the sensor device, and performing a process of generating second detection data indicating contents related to the detection process and having a smaller data volume than the first detection data, on the basis of the first detection data; 

a communication unit realized by the sensor device, and performing a process of transmitting the second detection data to a terminal associated with the patient; 

a determination unit that is configured to determine whether or not the sensor device exists in the body of the patient, on the basis of at least one of the first detection data and the second detection data; and 

a control unit that is configured to cause the sensor to perform the process of generating the first detection data, cause the generation unit to perform the process of generating the second detection data, and cause the communication unit to perform the process of transmitting the second detection data to the terminal, when it is determined that the sensor device exists in the body of the patient.
2. The biological monitoring device according to claim 1, wherein the communication unit is configured to transmit the second detection data to the terminal without receiving a request for transmitting the second detection data to the terminal.  
7. The biological monitoring device according to claim 1, wherein the communication unit is configured to transmit the second detection data to the terminal without receiving a request for transmitting the second detection data to the terminal.
3. The biological monitoring device according to claim 1, further comprising: 

a determination unit realized by the sensor device, and determining whether or not the sensor device exists in a body of the patient, on the basis of at least one of the first detection data and the second detection data; and 

a control unit realized by the sensor device, and controlling the communication unit to transmit the second detection data to the terminal in a first cycle, when it is determined that the sensor device exists in the body of the patient.  
Part of Claim 1: 


a determination unit that is configured to determine whether or not the sensor device exists in the body of the patient, on the basis of at least one of the first detection data and the second detection data; and 

a control unit that is configured to cause the sensor to perform the process of generating the first detection data, cause the generation unit to perform the process of generating the second detection data, and cause the communication unit to perform the process of transmitting the second detection data to the terminal, when it is determined that the sensor device exists in the body of the patient.

3. The biological monitoring device according to claim 1, wherein when it is determined that the sensor device exists in the body of the patient, the control unit is configured to control the communication unit to transmit the second detection data to the terminal in a first cycle.
4. The biological monitoring device according to claim 3, wherein when it is determined that the sensor device does not exist in the body of the patient, the control unit is configured to control the20 communication unit to transmit the second detection data to the terminal in a second cycle shorter than the first cycle.  
4. The biological monitoring device according to claim 3, wherein when it is determined that the sensor device does not exist in the body of the patient, the control unit is configured to control the communication unit to transmit the second detection data to the terminal in a second cycle shorter than the first cycle.
5. The biological monitoring device according to claim 4, wherein the determination unit is configured to calculate a time during which the sensor device does not exist in the body of the patient, on the basis of at least one of the first detection data and the second detection data, and is further configured to determine whether or not the time exceeds a predetermined threshold, and the control unit is configured to lengthen the second cycle when it is determined that the time exceeds the predetermined threshold.  
5. The biological monitoring device according to claim 4, wherein the determination unit is configured to calculate a time during which the sensor device does not exist in the body of the patient, on the basis of at least one of the first detection data and the second detection data, and further to determine whether or not the time exceeds a predetermined threshold, and the control unit is configured to lengthen the second cycle when it is determined that the time exceeds the predetermined threshold.
6. The biological monitoring device according to claim 1, further comprising: a determination unit calculating a time during which the sensor device does not exist in a body of the patient, on the basis of at least one of the first detection data and the second detection data, and determining whether or not the time exceeds a predetermined threshold, wherein when it is determined that the time exceeds the predetermined threshold, the generation unit generates recommendation data for causing the terminal to perform a process of outputting information recommending the patient to be in a state where the sensor device exists in the body of the patient, and the communication unit is configured to transmit the recommendation data to the terminal.  
6. The biological monitoring device according to claim 1, wherein the determination unit is configured to calculate a time during which the sensor device does not exist in the body of the patient, on the basis of at least one of the first detection data and the second detection data, and further to determine whether or not the time exceeds a predetermined threshold, when it is determined that the time exceeds the predetermined threshold, the generation unit is configured to generate recommendation data for causing the terminal to perform a process of outputting information recommending the patient to be in a state where the sensor device exists in the body of the patient, and the communication unit is configured to transmit the recommendation data to the terminal.
7. The biological monitoring device according to claim 1, further comprising: a storage unit that is configured to store the first detection data.  
8. The biological monitoring device according to claim 1, further comprising: a storage unit that is configured to store the first detection data.
8. The biological monitoring device according to claim 2, further comprising: 

a determination unit realized by the sensor device, and determining whether or not the sensor device exists in a body of the patient, on the basis of at least one of the first detection data and the second detection data; and 

a control unit realized by the sensor device, and controlling the communication unit to transmit the second detection data to the terminal in a first cycle, when it is determined that the sensor device exists in the body of the patient.  
Part of Claim 1: 


a determination unit that is configured to determine whether or not the sensor device exists in the body of the patient, on the basis of at least one of the first detection data and the second detection data; and 

a control unit that is configured to cause the sensor to perform the process of generating the first detection data, cause the generation unit to perform the process of generating the second detection data, and cause the communication unit to perform the process of transmitting the second detection data to the terminal, when it is determined that the sensor device exists in the body of the patient.



9. The biological monitoring device according to claim 2, wherein when it is determined that the sensor device exists in the body of the patient, the control unit is configured to control the communication unit to transmit the second detection data to the terminal in a first cycle.
9. The biological monitoring device according to claim 8, wherein when it is determined that the sensor device does not exist in the body of the patient, the control unit is configured to control the communication unit to transmit the second detection data to the terminal in a second cycle shorter than the first cycle.  
10. The biological monitoring device according to claim 9, wherein when it is determined that the sensor device does not exist in the body of the patient, the control unit is configured to control the communication unit to transmit the second detection data to the terminal in a second cycle shorter than the first cycle.
10. The biological monitoring device according to claim 9, wherein the determination unit is configured to calculate a time during which the sensor device does not exist in the body of the patient, on the basis of at least one of the first detection data and the second detection data, and is further configured to determine whether or not the time exceeds a predetermined threshold, and the control unit is configured to lengthen the second cycle when it is determined that the time exceeds the predetermined threshold.
11. The biological monitoring device according to claim 10, wherein the determination unit is configured to calculate a time during which the sensor device does not exist in the body of the patient, on the basis of at least one of the first detection data and the second detection data, and further to determine whether or not the time exceeds a predetermined threshold, and the control unit is configured to lengthen the second cycle when it is determined that the time exceeds the predetermined threshold.
11. The biological monitoring device according to claim 2, further comprising: a determination unit calculating a time during which the sensor device does not exist in a body of the patient, on the basis of at least one of the first detection data and the second detection data, and determining whether or not the time exceeds a predetermined threshold, wherein when it is determined that the time exceeds the predetermined threshold, the generation unit generates recommendation data for 22 causing the terminal to perform a process of outputting information recommending the patient to be in a state where the sensor device exists in the body of the patient, and the communication unit is configured to transmit the recommendation data to the terminal.
12. The biological monitoring device according to claim 2, wherein the determination unit is configured to calculate a time during which the sensor device does not exist in the body of the patient, on the23 basis of at least one of the first detection data and the second detection data, and further to determine whether or not the time exceeds a predetermined threshold, when it is determined that the time exceeds the predetermined threshold, the generation unit is configured to generate recommendation data for causing the terminal to perform a process of outputting information recommending the patient to be in a state where the sensor device exists in the body of the patient, and the communication unit is configured to transmit the recommendation data to the terminal.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 1, the claim recites in line 8 “on the basis of”. The word “the” in front of the limitation(s) “basis of” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “on [[the]] a basis of”.

In regards to claim(s) 2-11, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claim 3, line 4 of the claim has the same issues described in the rejection of claim 1 above. For this reason, the claim is indefinite.

In regards to claim 5, line 3-4 of the claim has the same issues described in the rejection of claim 1 above. For this reason, the claim is indefinite.

In regards to claim 6, line 4 of the claim has the same issues described in the rejection of claim 1 above. For this reason, the claim is indefinite.

In regards to claim 8, line 4 of the claim has the same issues described in the rejection of claim 1 above. For this reason, the claim is indefinite.

In regards to claim 10, line 3-4 of the claim has the same issues described in the rejection of claim 1 above. For this reason, the claim is indefinite.

In regards to claim 11, line 4 of the claim has the same issues described in the rejection of claim 1 above. For this reason, the claim is indefinite.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cam et al. (US-2019/005808) in view of Kinast (US-7,257,438).

In regards to claim 1, Cam teaches a biological monitoring device comprising a sensor included in a sensor device, performing a detection process of detecting a medical condition of a patient, and performing a process of generating first detection data indicating a result of the detection process [fig. 3B, par. 0069 L. 7-10, par. 0078 L. 6-8, par. 0086 L. 1-6, par. 0098 L. 5-7, par. 0099]. Cam further teaches that monitoring device comprises a communication unit realized by the sensor device, and performing a process of transmitting the sensed data to a smartphone/terminal associated with the patient [par. 0078 L. 6-8, par. 0122 L. 1-4, par. 0135 L. 1-4].  
Cam does not teach that the monitoring device comprises a generation unit realized by the sensor device, and performing a process of generating second detection data indicating contents related to the detection process and having a smaller data volume than the first detection data, on the basis of the first detection data; and that the transmitted sensed data is the second detection data.
On the other hand, Kinast teaches that the monitoring device instead of transmitting all the sensed data, it can transmit a summary of the sensed data [col. 9 L. 52-55]. This teaching means that the monitoring device comprises a generation unit realized by the sensor device, and performing a process of generating a summary of the sensed data (second detection data) indicating contents related to the detection process and having a smaller data volume than the first detection data, on the basis of the first detection data; and that the communication unit transmits the second detection data.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Kinast’s teachings of transmitting only a summary of the sensed data in the device taught by Cam because it will permit the device to reduce consumption of power by transmitting only a summary of the sensed data instead of transmitting all the sensed data.

In regards to claim 2, the combination of Cam and Kinast, as applied in claim 1 above, further teaches that the communication unit is configured to transmit the second detection data to the terminal without receiving a request for transmitting the second detection data to the terminal [see Cam par. 0122 L. 4-5].  

In regards to claim 7, the combination of Cam and Kinast, as applied in claim 1 above, further teaches that the device comprises a storage unit that is configured to store the first detection data [see Cam fig. 3B element 354, par. 0130 L. 15-16, par. 0133 L. 4-5].  

Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cam et al. (US-2019/005808) in view of Kinast (US-7,257,438) as applied to claim(s) 1 and 2 above, and further in view of Maufort et al. (US-10,067,531).

In regards to claim 3, the combination of Cam and Kinast, as applied in claim 1 above, further teaches that the monitoring device comprises a control unit realized by the sensor device controlling the communication unit to transmit the second detection data to the terminal in a first cycle [see Cam fig. 3b element 352, par. 0122 L. 4-5]. However, the combination does not teach that the monitoring device comprises a determination unit.
On the other hand, Maufort teaches that a wearable device can comprise a determination unit that determines whether or not the wearable device exists in a body of a user, on a basis of biological sensor data (the first detection data) and that the control unit of the wearable device controls the communication to transmit data only when it is determined that the wearable device exists in the body of the user [col. 1 L. 37-43 and L. 49].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Maufort’s teachings of controlling the communication unit based on a determination that the device is being worn or not in the device taught by the combination because it will permit the monitoring device to transmit the second detection data only when the device is being worn by the patient.
The combination of Cam, Kinast and Maufort teaches that the second detection data is transmitted to the terminal in a first cycle [see Cam par. 0122 L. 4-5], and that the sensor device will only transmit data when it is detected that the device exists in the body of the patient [see Maufort col. 1 L. 37-43 and L. 49]. These teaching means that when it is determined that the sensor device exists in the body of the patient, the control unit will control the communication unit to transmit the second detection data in the first cycle. 

In regards to claim 8, the combination of Cam, Kinast and Maufort, as shown in the rejection of claim 3 above, teaches the claimed limitations.

Claim(s) 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cam et al. (US-2019/005808) in view of Kinast (US-7,257,438) as applied to claim(s) 1 and 2 above, and further in view of Xie (US-2020/0409409).

In regards to claim 6, the combination of Cam and Kinast, as applied in claim 1 above, does not teach that the monitoring device comprises a determination unit calculating a time during which the sensor device does not exist in a body of the patient, on the basis of at least one of the first detection data and the second detection data.
On the other hand, Xie teaches that a wearable device can comprise a determination unit calculating a time during which the sensor device does not exist in a body of the patient, on a basis of the first detection data and determining whether or not the time exceeds a predetermined threshold [par. 0020, par. 0021, par. 0023, par. 0027, par. 0033 L. 6-8, par. 0035 L. 3-5, par. 0036 L. 1-2, par. 0042]. Furthermore, Xie teaches when it is determined that the time exceeds the predetermined threshold, the generation unit generates recommendation data for causing the terminal to perform a process of outputting information recommending the patient to be in a state where the sensor device exists in the body of the patient, and the communication unit is configured to transmit the recommendation data to the terminal [par. 0019 L. 6-10, par. 0021, par. 0033 L. 6-8, par. 0035 L. 1-5, par. 0051, par. 0051, par. 0052].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Xie’s teachings of remind the patient that the device has not been worn for a predefined period of time in the device taught by the combination because it will permit the system to prevent the monitoring device to become lost and to remind the user to wear the device. 

In regards to claim 11, the combination of Cam, Kinast and Xie, as shown in the rejection of claim 6 above, teaches the claimed limitations.

Allowable Subject Matter

Claim(s) 4-5 and 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

In regards to claim 4 and 9, the prior art cited in this office action does not teach either by anticipation or combination the following limitations: when it is determined that the sensor device does not exist in the body of the patient, the control unit is configured to control the communication unit to transmit the second detection data to the terminal in a second cycle shorter than the first cycle.  

In regards to claims 5 and 10, the claims would be allowable due to their dependency on claims 4 and 9.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685